DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with
Martin Cosenza on 9/7/2022.

The application has been amended as follows:
Replace claim 1 as shown below.

Claim 1 (Currently Amended) A method of imparting vibrational energy, comprising: moving a first assembly relative to a second assembly in an oscillatory manner via interaction of a dynamic magnetic flux and a static magnetic flux; and a substantial amount of the dynamic magnetic flux to flow outside of a first air gap having a span that is constant with the movement of the first assembly relative to a second assembly, wherein the action of moving the first assembly relative to the second assembly is executed beneath skin of a recipient of a device that includes the first assembly and the second assembly.

In the claim 21, page 6 line 1 after “claim” delete “21 and insert ----15----.






End of Examiner’s Amendment













Examiner’s Statement of Reason for Allowance

Claims 1-6, 8-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various bone conduction devices thereon, for example US2010/0054509 is the closest prior art and teaches apparatus for a bone-conduction audio device comprises a drive coil energizable by a drive signal, at least one permanent magnet and at least one magnetic return path element for flux induced by the drive signal, the magnetic return path element, such as a balanced armature, being configured to provide a variable reluctance, so as to reduce nonlinearities in a displacement versus drive signal relationship. However, the prior art of record fails to teach claim 1, a method of imparting vibrational energy, comprising: moving a first assembly relative to  a second assembly in an oscillatory manner via interaction of a dynamic magnetic flux and a static magnetic flux; and a substantial amount of the dynamic magnetic flux to flow outside of a first air gap having a span that is constant with the movement of the first assembly relative to a second assembly, wherein the action of moving the first assembly relative to the second assembly is executed beneath skin of a recipient of a device that includes the first assembly and the second assembly; claim 9, an electromagnetic transducer for a bone conduction device, comprising: a first assembly configured to generate a dynamic magnetic flux; and a second assembly configured to generate a static magnetic flux, wherein the assemblies are constructed and arranged such that a radial air gap is located between the first assembly and the second assembly and such that during operation of the electromagnetic actuator the static magnetic flux flows through the radial air gap, whereby the dynamic magnetic flux and the static magnetic flux generate relative movement between the first assembly and the second assembly, and wherein no substantial amount of the dynamic magnetic flux flows through the radial air gap, and wherein a static magnetic force of about 8 Newtons moves the second assembly relative to the first assembly by at least about 85 micrometers; and claim 15, a method of evoking a hearing percept, comprising: capturing a sound; transducing the captured sound into an electrical signal; generating a dynamic magnetic flux based on the electrical signal; directing the dynamic magnetic flux to interact with a static magnetic flux, thereby generating relative movement between two components, wherein the action of directing the dynamic magnetic flux includes directing the dynamic magnetic flux across a first air gap, wherein a width of the first air gap varies with relative movement between the two components, the static magnetic flux crosses a second air gap having a width that is substantially constant during relative movement of the two components, and a static magnetic force to achieve a variation in width of at least about 85 micrometers is about 35% less than that which would be the case if the second air gap was an air gap having a with that varied in an equal but opposite amount as that of the first air gap. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699